Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
3.	In the claim listing of 1/29/21 claims 1-24 are pending in this application. Claim 12 is amended. Claims 1-11 and 17-24 are withdrawn. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support for the amendments in the instant specification (Remarks, pg. 8, paragraph 2).

Specification -Objected
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in page 19 line 18. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Maintained Rejection and Response to the Remarks
5.	The previous rejection of claims 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Kato has been maintained. The arguments regarding the teachings of Kato have been fully considered. They are not persuasive for the reasons discussed in below.
The arguments are directed to “Kato does not teach 'to actively change the distance between the chromophores using mobile or flexible nucleotide architectures. Rather Kato teaches to use static, fixed nucleotide architectures to prevent the chromophores from moving' (Remarks, pg. 8 last paragraph). They are not persuasive because Kato teaches a Foster Resonance Energy transfer (FRET) method comprising double stranded oligonucleotide pair na /nb, wherein the fluorophores or dyes pyrene (P) and perylene (E) are incorporated into the na/nb pair using D-threoninol scaffold, wherein A (i.e., Adenine) T (i.e., Thymine) pairs are inserted between P donor and E acceptor (Fig. 1 and pg. 742, column 1, paragraphs 3 and 4). Kato also teaches that the periodical change in orientation factor as a function of the number of inserted AT pairs induced measurable changes of FRET efficiency and further teaches when the donor and acceptor are separated by 5 base pairs emission form the acceptor is higher than the acceptor separated by 8 base pairs and the cycle of about 5 base pairs reflected approximately half turns (180°) of the B-type DNA helix indicating that orientation of donor and acceptor is based upon DNA structure (Figs. 4 and 5 and pg. 744, Static Measurement of Fluorescence Spectra and Time-Resolved Fluorescence Measurement sections).

	Therefore it is maintained that the limitations of claims 12-16 are anticipated by Kato and the rejection has been maintained.

Claim Rejections - 35 USC § 102
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (J. Am. Chem. Soc. 2013, cited in the previous office action).
Claim interpretation: Claims recited with alternate claim language “or’ has been interpreted to require single limitation.
With regard to the preamble of “A method of changing the absorbance spectrum of at least one chromophore bound to a nucleotide architecture”, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method of 
The instant specification does not provide a limiting definition for “a nucleotide architecture”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the nucleotide architecture (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the nucleotide architecture is encompassed by any type of assembly of nucleic acid molecules including double stranded DNA. 
In view of lack of limiting definition for the “nucleotide architecture is mobile or flexible” has been given the broadest reasonable interpretation, which include adding additional nucleotides or distance change of the fluorophore.
The method of claim 12 read on “changing the proximity of a first chromophore bound to the nucleotide architecture to a second chromophore and changing the orientation of the first chromophore to the second chromophore.
Instant claims recited with open claim language “comprising” can include additional elements as long as the applied art teaches the claimed steps. Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope 
Regarding claims 12-14 and 16, Kato teaches a Foster Resonance Energy transfer (FRET) method comprising double stranded oligonucleotide pair na /nb, wherein the fluorophores or dyes pyrene (P) and perylene (E) are incorporated into the na/nb pair using D-threoninol scaffold, wherein A (i.e., Adenine) T (i.e., Thymine) pairs are inserted between P donor and E acceptor (Fig. 1 and pg. 742, column 1, paragraphs 3 and 4). Kato also teaches that the periodical change in orientation factor as a function of the number of inserted AT pairs induced measurable changes of FRET efficiency and further teaches when the donor and acceptor are separated by 5 base pairs emission form the acceptor is higher than the acceptor separated by 8 base pairs and the cycle of about 5 base pairs reflected approximately half turns (180°) of the B-type DNA helix indicating that orientation of donor and acceptor is based upon DNA structure (Figs. 4 and 5 and pg. 744, Static Measurement of Fluorescence Spectra and Time-Resolved Fluorescence Measurement sections), which also meets the limitation of the nucleotide architecture is mobile or flexible. 
The teachings of changing the distance of P donor and the E acceptor of the double stranded DNA scaffold of Kato meets the limitation of changing the proximity of a first chromophore (i.e., P donor) bound to the nucleotide architecture (i.e., double stranded DNA comprising D-threoninol scaffold) to a second chromophore (i.e., E acceptor) of claim 12.

The teachings of FRET between the donor and the acceptor separated by 5 bp distance of Kato meets the limitation of the changing brings said chromophore sufficiently close to the first chromophore of claims 13 and 14. It is noted that the limitation of “create nearfield interference” of claims 13 and 14 is a passive step because it is the intended results of bringing two chromophores P and E together.
Regarding claim 15, Kato teaches Cy3 chromophore (pg. 742, column 1 and paragraph 2). 
The teachings of double stranded oligonucleotide of Kato meets the limitation of claim 16 of DNA.

Conclusion
8.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634